Citation Nr: 1645049	
Decision Date: 11/23/16    Archive Date: 12/09/16

DOCKET NO.  12-04 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a compensable rating for residuals of a right hand burn with limited flexion of the right thumb.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to November 1982.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision of the Buffalo, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).  

Following issuance of the statement of the case, additional evidence relevant to the matter on appeal was associated with the record.  In a statement dated in September 2016 and received by VA in October 2016, the Veteran's representative waived initial consideration of the evidence by the Agency of Original Jurisdiction (AOJ).  Accordingly, the Board may proceed with appellate consideration and accepts the additional evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304(c) (2015).
 
The record reflects that a November 2015 rating decision granted the Veteran entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities for a period covering June 24, 2015, to October 22, 2015.  The Veteran did not appeal any aspect of that decision, to include the effective date assigned for the grant of a TDIU or the discontinuance of that benefit from October 23, 2015.  Furthermore, the issue of entitlement to a TDIU has not been raised by the Veteran or the record since the issuance of the November 2015 rating decision.  Therefore, the issue of entitlement to a TDIU prior to June 24, 2015, and/or since October 23, 2015, is not currently on appeal as part of the claim for a higher rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); 38 C.F.R. §§ 20.200, 20.201, 20.302 (2015).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.  


REMAND

The Board finds that this matter must be remanded for further development before a decision may be made on the merits.  

The Veteran submitted a Disability Benefits Questionnaire (DBQ) for Hand and Finger Conditions and a DBQ for Scars/Disfigurement in September 2013.  See VA Form 21-0960M-7, Hand and Finger Conditions DBQ, received in September 2013; VA Form 21-0960F-1, Scars/Disfigurement DBQ, received in September 2013.  The DBQs were completed by the Veteran's physician from the Syracuse VA Medical Center.  The Hand and Finger DBQ includes range-of-motion measurements for the Veteran's right thumb and fingers.  The form notes limitation of right index finger flexion to a gap of less than an inch between the fingertip and the proximal transverse crease of the palm with no additional limitation after repetitive use testing.  The form also notes pain with extension of the right index finger at no more than thirty degrees, with limitation of range-of-motion to the same degree after repetitive use testing.  The Scars/Disfigurement DBQ notes that the Veteran's scars are painful and cause numbness and tingling, and describes the effect of pain from the burn scars on the Veteran's functioning.  The form also notes the size of the burn scars and that the scars are not unstable.  However, the forms do not specify whether the range-of-motion measurements were taken on active motion, on passive motion, on weight-bearing, and/or on nonweight-bearing.  In addition, the VA physician did not indicate that he was unable to perform range-of-motion testing on active, passive, weight-bearing, or nonweight-bearing or that such testing was not necessary.  Therefore, the DBQ forms do not make clear the extent to which pain affects the Veteran's passive, active, weight-bearing, and nonweight-bearing motion of the right thumb and fingers.  

The Board observes that a new precedential opinion that directly impacts this case was issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range-of-motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence of that section provides, in relevant part, that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing . . . ."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range-of-motion testing described in the final sentence of § 4.59.  Here, the September 2013 DBQ forms do not comply with Correia because they do not include range-of-motion testing on active, passive, weight-bearing, and nonweight-bearing or a statement to the effect that such testing was not possible or unnecessary in this case, such that the effects of pain on the Veteran's functioning may adequately be assessed under the provisions of 38 C.F.R. § 4.59.  Accordingly, the Veteran must be afforded a VA hand and finger examination that complies with Correia and includes all necessary information in view of 38 C.F.R. § 4.59.  The Board notes that the hand and finger portions of the current version of the Hand and Finger Disability Benefits Questionnaire also contain information on the effects of scars.  Thus, the new examination report will produce evidence relevant to rating the Veteran's scar.  

In addition, the Veteran submitted a VA Form 21-4142, Authorization and Consent to Release Information to VA, in August 2013 indicating that Midstate Correctional Facility provided treatment for his hand condition from 2010 to 2013.  In March 2014, the RO sent a letter to Midstate Correctional Facility requesting treatment records relating to the Veteran's right hand condition dating from January 1, 2010, to December 31, 2013.  The RO also sent the Veteran a letter in March 2014 informing him that it had requested copies of treatment records from Midstate Correctional Facility, but that it was ultimately the Veteran's responsibility to ensure VA receives those records.  To date, no treatment records have been received from Midstate Correctional Facility, and the record does not show any further efforts to obtain those records.  

VA will make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency.  Such reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  A follow-up request is not required if a response to the initial request indicates that the records sought do not exist or that a follow-up request for the records would be futile.  38 C.F.R. § 3.159(c)(1).  In this case, there was no response to the initial request for records from Midstate Correctional Facilities indicating that the records do not exist or that a follow-up request for the records would be futile.  Therefore, the RO was required to make at least one follow-up request for those records.  However, there is no indication in the record that the RO made such a follow-up request.  Therefore, on remand, the RO must also make the necessary efforts to obtain treatment records from Midstate Correctional Facility from 2010 to 2013.  

Accordingly, the case is REMANDED for the following action:

1.(a.)  Contact the Veteran and request that he identify all VA medical facilities at which he has received treatment for the disability at issue since July 2009 (one year prior to the date of receipt of the increased rating claim).  Associate all identified VA records with the claims file.  

(b.)  Provide the Veteran with a VA Form 21-4142, Authorization and Consent to Release Information to VA, and a VA Form 21-4142a, General Release for Medical Provider Information to VA, to identify all treatment from private and non-VA health care providers.  The letter accompanying the VA Form 21-4142 should inform the Veteran that VA is particularly interested in records from Midstate Correctional Facility from 2010 to 2013, and that he must again provide authorization for VA to obtain those records, as the previous authorization has expired.  

If the Veteran identifies any relevant private or non-VA health care records, to include records not in the custody of a Federal department or agency such as those from State or local governments, make reasonable efforts to obtain such records.  Such reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  A follow-up request is not required if a response to the initial request indicates that the records sought do not exist or that a follow-up request for the records would be futile.  See 38 C.F.R. § 3.159(c)(1) (2015).  All attempts to obtain the identified records must be documented in the record.  The Veteran must be notified of any inability to obtain the requested records, and any correspondence related to such notification must be associated with the record.  

2.  Schedule the Veteran for a VA hand and finger conditions examination to determine the current nature and severity of his service-connected right hand burn with limited flexion of the right thumb.  The examination should include an evaluation of the effects of scars and all other studies, tests, and evaluations deemed necessary by the examiner.  The examiner should report all manifestations related to the service-connected residuals of the right hand burn, to include scarring.  The record and a copy of this Remand must be made available to and reviewed by the examiner.  The examiner must address:  

a)  Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner should record the results of range-of-motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing for the right thumb and fingers.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examination results should be recorded using VA Form 21-0960M-7, May 2013, Hand and Finger Conditions Disability Benefits Questionnaire (DBQ) and, if necessary, VA Form 21-0960F-1, December 2014, Scars/Disfigurement DBQ, or more recent revisions of both DBQs, if possible.  

In recording the ranges-of-motion for the Veteran's right thumb and fingers, the examiner should note whether, upon repetitive motion, there is any pain, weakened movement, excess fatigability, or incoordination of movement, and whether there is likely to be additional functional loss due to pain on use, weakened movement, excess fatigability, or incoordination over time.  If there is no pain, no limitation of motion, and/or no limitation of function, such facts must be noted in the report.  The examiner must note that the record was reviewed.  The examiner must provide a complete rationale for any opinion expressed.  

b)  The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range-of-motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

3.  After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether the benefits sought may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






